Citation Nr: 0737626	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hip disability.  
.

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for a bilateral ankle 
disability.  

4.  Entitlement to service connection for history of 
urticaria.  

5.  Entitlement to a compensable initial rating for left 
shoulder strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1983 through 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for hip, knee 
and ankle disabilities, and entitlement to a compensable 
evaluation for the left shoulder disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that in his June 2004 notice of disagreement, 
the veteran disagreed with the evaluation of his right 
shoulder disability.  That issue was addressed in the January 
2005 Statement of the Case, but the issue was not perfected 
with a substantive appeal.  As such, it is not before the 
Board at this time.


FINDINGS OF FACT

There is no competent medical evidence of record showing that 
the veteran has had a current diagnosis of urticaria since 
1991, twelve years prior to his discharge from service.




CONCLUSION OF LAW

The criteria for service connection for history of urticaria, 
resolved, claimed as urticaria, chronic, due to occupational 
contact with anti-seize grease, are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for urticaria.  He 
contends that he chronically suffers from urticaria as a 
result of his occupational contact with anti-seize grease in 
service.  For service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the evidence fails to show that the veteran has 
currently diagnosed urticaria.  He filed his claim in March 
2003, six months prior to discharge from active service.  In 
April 2003, he was afforded a VA general medical examination, 
at which time he reported and presented service medical 
records showing recurrent urticaria in service, beginning in 
1991.  A review of the veteran's service medical records 
confirms this history.  The veteran, in service, had 
outbreaks of urticaria when he came into contact with 
antifreeze grease onboard the ships.  The veteran was removed 
from shipboard duty in 1991 and the urticaria resolved and he 
did not have an outbreak thereafter.  Physical examination 
revealed that he had no rashes, lacerations, scars, or other 
abnormalities of the skin.  The examiner diagnosed only a 
"history of recurrent urticaria, presently resolved."  
There is no additional evidence in the file to support the 
notion that the veteran has a current diagnosis of urticaria.  
The record is devoid of outpatient treatment records of any 
kind and the veteran, in March 2003, confirmed that there 
were no additional records to be obtained.  At no time since 
has he suggested that he has treated at any time for this 
condition.

While the Board concedes that the veteran was treated for 
urticaria in service, there is no evidence to show that he 
has had a diagnosis of this condition at any time since 1991, 
twelve years prior to his discharge.  Without a current 
disability, service connection cannot be granted under 
38 C.F.R. § 3.303(a).  The veteran's claim must be denied.

Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Duties to Notify and Assist
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to service 
connection for urticaria.  Sufficient evidence is available 
to reach a decision and the veteran is not prejudiced by 
appellate review at this time.

VA sent the veteran a letter in August 2004 informing him of 
the evidence necessary to establish entitlement to service 
connection.  The veteran was notified of what was necessary 
to establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  He was also 
asked to send VA any pertinent evidence he had regarding his 
claim.  Thus, these letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2007).  While the veteran was not 
informed of the type of evidence necessary to establish an 
effective date or a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), these issues 
are moot considering the disposition of this issue on the 
merits.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the veteran's statements, his service medical records, and VA 
examination report have been associated with the claims 
folder.  The veteran has not notified VA of any additional 
available relevant records with regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for history of urticaria, 
resolved, claimed as urticaria, chronic, due to occupational 
contact with anti-seize grease, is denied.


REMAND

Service Connection for Hip, Knee, and Ankle
The veteran is also seeking to establish service connection 
for hip, knee and ankle disabilities, claimed as "OA," 
which is presumably osteoarthritis.  To date, VA has not 
afforded the veteran a VA orthopedic examination with regard 
to these claims.  VA will provide a medical examination if it 
determines that such an examination is necessary to decide 
the claim. A medical examination is necessary if the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does contain evidence of a 
current disability or recurrent symptoms of a disability, 
evidence of an event, injury or disease in service, and 
indications that the current disability may be associated 
with the injury in service. 38 C.F.R. § 3.159(d) (2007).

Here, the veteran's service medical records clearly show that 
he was treated in service for bilateral hip, ankle and knee 
pain, which was diagnosed in service as "chronic multiple 
joint pain suggestive of arthritis" and "chronic arthritis 
(OA)."  See November 2001 and February 2002 handwritten 
service medical records.  In the April 2003 VA general 
medical examination report, the examiner diagnoses history of 
bilateral ankle sprain, history of chronic bilateral hip and 
knee strain and/or pain.  The Board notes that complaints of 
pain alone are not enough to establish service connection.  
There must be competent medical evidence of a current 
disability resulting from that condition or injury.  See 
Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  Here, however, the 
service medical records noted above suggest a diagnosis of 
arthritis.  Also, a statement from an active service 
physician received after the VA examination report was 
rendered, also suggests that the veteran has degenerative 
arthritis as a result of service.  There is however, no 
clinical evidence of such a diagnosis.  Because there are in 
service complains regarding the knees, hips, and ankles, and 
a post-service medical opinion suggesting, albeit with no 
clinical support, a current arthritis diagnosis, the Board 
finds that a medical examination is warranted under 38 C.F.R. 
§ 3.159(d).  As such the claims must be remanded.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Compensable Rating for Left Shoulder
In June 2004, the veteran filed a notice of disagreement with 
the RO's November 2003 rating decision, "which only awarded 
bilateral shoulder condition at 0%."  This is clear 
disagreement with the initial rating as to both the right and 
left shoulder.  When a notice of disagreement is timely 
filed, the RO must reexamine the claim and determine if 
additional review or development is warranted.  If no 
preliminary action is required, or when it is completed, the 
RO must prepare a Statement of the Case (SOC) pursuant to 38 
C.F.R. § 19.29, unless the matter is resolved by granting the 
benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26 (2007).  The January 2005 SOC in this case 
discusses the issue of evaluation of the right shoulder 
strain, but fails to address the veteran's disagreement with 
the evaluation of the left shoulder strain.  Because the RO 
has not granted an increased rating for the left shoulder 
disability and the veteran has not withdrawn that appeal, an 
SOC must be issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Afford the veteran a VA orthopedic 
examination to assess the current nature 
and etiology of any bilateral hip, knee or 
ankle disabilities that may exist.  The 
examiner is asked to review the claims 
folder and physically examine the veteran, 
after which he/she is asked to diagnose 
any current hip, knee or ankle 
disabilities.  The examiner then should 
provide an opinion regarding the etiology 
of any condition diagnosed by addressing 
the following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
hip/knee/ankle disability was caused by 
disease or injury during service?  A 
complete rationale should be provided for 
any opinion expressed.

3. Readjudicate the veteran's claims for 
service connection for bilateral hip, 
knee, and ankle disabilities. If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

4.  Issue a Statement of the Case with 
regard to the issue of entitlement to a 
compensable initial rating for left 
shoulder strain.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


